This is a suit to quiet title to certain lands in the county of Marquette. Plaintiff holds under the regular chain of title. Defendant claims title as purchaser at tax sales and under tax deeds from the auditor general, perfected by notice to and failure of the last recorded grantee in the regular chain of title to redeem. Before filing the bill plaintiff deposited with the register in chancery a sum sufficient to redeem. Decree was entered in the circuit quieting plaintiff's title. Defendant appealed.
When defendant received his deeds from the auditor general, the records in the office of the register of deeds for the county of Marquette showed "The Huron River Land Company, a Michigan corporation," to be the last grantee in the regular chain of title. To perfect title and end right of redemption from the tax deeds, defendant attempted to give notice to the Huron River Land Company of right to redeem within six months as provided by statute (1 Comp. Laws 1915, § 4138). To this end a notice was prepared and given to the sheriff of Marquette county to serve. The form of the notice is questioned, but we deem it unnecessary to give consideration thereto. The sheriff made inquiry within his county relative to the Huron River Land Company and, not finding any of its agents or officers, made return of not found. Upon this return publication of the notice was made in a newspaper in the county of Marquette.
The Huron River Land Company was organized under the laws of the State of Michigan in October, 1907, and in its articles of incorporation, in accordance with statutory mandate, its office in the State for the transaction of business was fixed at L'Anse in the county of Baraga. No effort was made by the sheriff *Page 303 
of Marquette county, or any one else, to learn, from the public records in the office of the secretary of State, the location of the place of business of the Huron River Land Company, and no effort was made to serve the notice outside of Marquette county. It is to be inferred from the record that the Huron River Land Company has ceased active operations; but if this is so, the section of the statute, regulating the service of the notice, provides for such contingency and requires a return by the sheriff of the county in which the office of the corporation for the transaction of business is fixed in the articles of incorporation.
Right to redeem is important and so recognized by the tax law. Due process of law is provided to enable exercise of right of redemption and to end such right within a time limit after notice. Defendant had knowledge that the Huron River Land Company, a Michigan corporation, was grantee in the last recorded deed in the regular chain of title. The appropriate and readily available public records in the office of the secretary of State showed the incorporation of the land company, and the location of its office in the State for the transaction of business, and had defendant looked there for information, he would have known the notice could not be served in Marquette county, but would have had to be sent to the sheriff of Baraga county for service, or return with reason for non-service. The statute points a plain method of making service upon the last recorded owner, and its provisions must be followed, if right of redemption is cut off. Defendant's efforts to cut off right of redemption were a nullity.
The decree in the circuit is affirmed, with costs to plaintiff.
BIRD, C.J., and SHARPE, SNOW, STEERE, FELLOWS, CLARK, and McDONALD, JJ., concurred. *Page 304